Case 7:20-mj-0O0566 Document 1 Filed on 03/03/20 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

 

United States District Court ~

Souther Beste texas UNITED STATES DISTRICT COURT

MAR 0 3 2020 for the
David J Bradley, Clerk

Southern District of Texas

 

 

 

Unite States of America )
) |
Christian Raul CARRILLO Iniguez CaseNo. Mr 2O- 566-™M
Mex we
4497 )
)
)
Defendantts)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of March 2, 2020 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC 841 Knowingly and Intentionally Possess with Intent to Distribute a Controlled

Substance, that is Approximately 61 Kilograms of Crystal Methamphetamine
a Schedule (iControlled Substance Under the Controlled Substances Act

This criminal complaint is based on these facts:

See Attachment A

@ Continued on the attached sheet.

 

Neddplainant ’s signature

ae j Luis Rosales, TFO

Printed name and title

 

 

Sworn to before me and signed in my presence.

    

Date: 03/02/2020 fo: Jan.

 

Judge’s signature

City and state: McAllen, Texas . Magistrate Judge Jaun F. Alanis

Printed name and title

 
Case 7:20-mj-0O0566 Document 1 Filed on 03/03/20 in TXSD Page 2 of 2

ATTACHMENT

On March 2, 2020, Texas Department of Public Safety Criminal Investigation Division Special
Agents received information from a Source of Information (SOI) regarding possible narcotics
activity in the Pharr, Texas area. With the information, and knowledge of prior narcotics
transactions in the Pharr, Texas area, Agents established surveillance near the intersection of
Jackson Road and Dicker Road in Pharr, Texas.

While conducting surveillance, Agents observed a grey, 2008 Volkswagen Rabbit displaying
Texas registration LPZ-8781, registered to Eric Salcedo at 1621 Debbie Lane in Mission, Texas,
entering the Walmart parking lot in Pharr, Texas. Agents observed the vehicle driving very slowly
and in a surreptitious manner. Agents coordinated with Pharr police officers and advised them of
the direction of travel as the vehicle drove through the parking lot and exited on to Jackson Road.
Pharr Police K-9 Officer Daniel Calvillo observed a Hispanic male subject driving the
Volkswagen, later identified as CARRILLO, with expired vehicle registration.

Officer Calvillo initiated a traffic stop on CARRILLO in which he pulled over onto the shoulder
of the road in Pharr, Texas. While speaking with CARRILLO, Officer Calvillo asked CARRILLO
for consent to search the Volkswagen in which CARRILLO agreed. During the search, Officer
Calvillo utilized a narcotics K-9 Gemma which gave a positive indication for the presence of a
narcotic odor emitting from the vehicle. Officer Calvillo located four speaker boxes in the hatch
area of the Volkswagen which weighed much heavier than a normal speaker box would weigh.
CARRILLO was detained and transported to the Pharr Police Department.

While at the Pharr Police Department, CARRILLO was read his Miranda Rights in his preferred
language of Spanish and agreed to speak with Agents without his attorney present.

A preliminary field test was later conducted using a sample of the white, crystal-like substance
which yielded a positive indication for the presence of methamphetamine. The suspected
methamphetamine was extracted from the box and weighed approximately 61 kilograms.

Shortly after, CARRILLO was interviewed and video recorded at the Pharr Police Department.
During the video interview CARRILLO took responsibility of the narcotics, stating he knew
narcotics were inside the speakers but did not know what the narcotics were and advised that he
was supposed to be paid for transporting the narcotics.
